Citation Nr: 1601323	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from October 1975 to January 2006.  The Veteran's period of service from March 1989 to January 2006 is characterized as dishonorable.   

This matter comes before the Board of Veterans' Appeals (Board) from 2008 determinations of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant's discharge from his period of active service from March 1989 to January 2006 was dishonorable and by reason of a sentence of a general court-martial.

2.  The evidence reflects that the appellant was sane at the time of the offenses he committed while on active duty and which served as the basis for his dishonorable discharge. 

3.  The appellant's contentions that he was honorably discharged from service in 1995 and that he was not on active duty at the time of his court-martial are not credible.


CONCLUSION OF LAW

The character of the appellant's discharge from service for the period from March 1989 to January 2006 is a bar to eligibility for VA compensation benefits. 38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the issue involves the character of an appellant's discharge, VA must inform the claimant of the evidence needed to establish veteran status. Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the Veteran has not been prejudiced by any defect in notice.  See Shinseki v. Sanders/Simmons, 129 U.S 1696 (2009).  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In the present case, the overwhelming evidence reflects that the Veteran has had actual knowledge that in order to be eligible for VA benefits for the period of service from March 1989 to January 2006, his service could not be characterized as dishonorable.  The Veteran has been contending for more than a decade that he was discharged in 1995 and was not subject to the jurisdiction of the Navy at the time of his court martial which resulted in his dishonorable discharge.  This matter has been discussed in federal court and before the Board (see e.g. October 2001 BVA remand, July 2002 BVA decision, and in various Federal Court decisions dated in November 2000, August 2001 and March 2002, copies of which are of record).  The evidence is against a finding that the Veteran has been unaware of the evidence needed to establish entitlement to benefits.
 
The claims file includes the appellant's service treatment records (STRs), and service personnel records to include records from the appellant's general court-martial.   

The Veteran has not asserted that he was insane at the time he committed the offenses in 1989, and the evidence does not indicate that he may have been insane at that time.  The Board notes that there are no lay statements asserting that he was insane at the time, a medical diagnosis of insanity at the time or in service, or a finding of mental incompetency in service.  Thus, an examination and/or clinical opinion as to his mental state at the time of the offense in 1989 is not warranted under 38 U.S.C. § 5103A.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  


Legal Criteria 

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

Congress has prescribed in 38 U.S.C.A. § 5303(a) that a discharge or release from service as a result of a sentence of a general court-martial "shall bar all rights of such persons under laws administered by the Secretary based upon the period of service from which discharged or dismissed." 38 U.S.C.A. § 5303(a).  See also 38 C.F.R. § 3.12.

The only defense to the statutory bar arises when it is established that the individual was insane at the time of the commission of the offense leading to the court-martial and discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

According to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section. See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis." See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong"). 

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, there are several statutory bars to receipt of VA benefits.  In the Veteran's case, the Board finds, based on the below, that his receipt of benefits is barred because he was discharged with a dishonorable discharge and by reason of the sentence of a general court martial. 

The Veteran had service with multiple periods of enlistment from October 1975 to June 1989.  He reenlisted in June 1989 for a period of six years.  On February 12, 1991, the Veteran signed a NAVPERS 1070/612, Agreement of Extend Enlistment, for a period of nine months, and extended his term of service, postponing his anticipated end of active obligated service (EAOS) date to November 28, 1995. (Volunteer extension agreements are carried to the last calendar day of the last voluntary extension month; therefore, the form was corrected to read November 30, 1995 (See September 2006 correspondence from Department of the Navy.)  

Subsequently, the Veteran's EAOS date was amended from November 28, 1995 to October 31, 1995.

On August 4, 1995, in anticipation of an October 31, 1995 separation date, the Veteran took terminal leave and was issued a DD 214, Certificate of Release or Discharge from Active Duty, which listed his separation date as October 31, 1995.  The Veteran's DD 214, indicates a command intent that the Veteran's separation from service occur no earlier than October 31, 1995.  The Veteran's receipt of his DD 214 prior to that date, in August 1995, did not negate that intent.  The fact that the Veteran took terminal leave prior to his scheduled separation date is insufficient to accelerate his discharge.  See Madsen v. United States, 841 F.2d 1011, 1013 (10th Cir. 1987) ("[T]erminal leave can be cancelled at any time and the serviceman ordered to report to duty.")

Following receipt of his DD 214 on August 4, 1995, the Veteran took 53 days of accrued leave.  The Navy placed him on Permissive Temporary Duty from the end of his accrued leave, September 25, 1995, until his scheduled discharge date of October 31, 1995.

The DD 214 issued in August 1995 also notes an Honorable discharge and a transfer date of November 1, 1995 to Fleet Reserve Status (See box 18 which reflects "Effective Date of Transfer to Fleet Reserve Status:  95NOV01."); however, and importantly, this was not the Veteran's final discharge characterization.  In essence, if the Veteran had been transferred to the Fleet Reserve Status on November 1, 1995, he was to be given an honorable discharge.  However, the Veteran did not transfer to the Fleet Reserve Status due to events that took place between the August 1995 issuance of the DD 214 and October 31, 1995.

Prior to his anticipated separation on October 31, 1995, military authorities learned that the Veteran was suspected of committing murder six years earlier in November 1989.  Based on this information, on October 16, 1995, the Veteran was apprehended by Navy Criminal Investigative Services and placed in pretrial custody.  On October 16, 1995, the Navy also placed the Veteran on a legal hold status pending trial by court martial.  The imposition of the legal hold status over the Veteran on October 16, 1995 negated the command intent to discharge him on October 31, 1995 (as found in the Federal Court decision of August 2001 which is of record).  

On November 28, 1995, the Veteran's service was involuntarily extended past his anticipated EAOS date pending court-martial.  This involuntary extension was permissible under Naval Military Personnel Manual, Article. 1050155.1(h).  

Thus, the Veteran was not transferred to the Fleet Reserve.  Transfer to the Fleet Reserve is discretionary. 10 U.S.C. § 6330(b).  The imposition of a legal hold prevents a servicemember from being transferred from his current duty status to assure his availability at some future date.  In addition, servicemembers may be extended involuntarily beyond their EAOS date as a result of apprehension, arrest, confinement, investigation or filing of charges that may result in a, trial by court-martial and the execution of any sentence thereof.  If such action is initiated with a view to trial because of an offense under the Uniform Code of Military Justice (UCMJ) committed by a member prior to their official discharge or separation, as in this case, even though the term of enlistment or obligated service may have expired, the servicemember may be retained in the service for trial and punishment after their period of service would otherwise have expired.  (See United States Dept. of Navy, Naval Military Personnel Manual, 1050155(1)(h) (1995).)  

In addition, under Rule 202(c)(1) of the Manual for Courts-Martial, once court-martial jurisdiction attaches to a member of the armed services, the servicemember may be held on active duty over objection pending disposition of any offense for which held.  

Thus, the evidence reflects that that the Veteran was not discharged on October 31, 1995 as originally intended but was legally retained on active duty pending court-martial. 

In April 1996, the Veteran pled guilty and was convicted of wrongful possession of a firearm, wrongful possession of marijuana, wrongful use of marijuana, and premeditated murder.  By general court-martial, the Veteran was sentenced to confinement for life, forfeiture of all pay and allowances, a reduction in pay grade, and a dishonorable discharge.  Pursuant to a pretrial agreement, his confinement was reduced to 30 years. (See Memorandum of Maximum Sentence)

The Veteran appealed his conviction arguing ineffective post-trial assistance of counsel.  In a July 2000 decision, the U.S. Navy-Marine Corps Court of Criminal Appeals ruled for the Veteran and remanded the case for new action.  

On May 31, 2001, by general court-martial, the 1996 conviction was withdrawn and a new sentence of 30 years confinement was entered.  The military judge also reduced the Veteran's pay grade, ordered him to forfeit all pay and allowances and sentenced him to a dishonorable discharge.

A new DD 214 was issued which reflected that the Veteran's service from March 1989 to December 2005 was dishonorable and he was discharged due to a court martial pursuant to MPM 5815-010/GCMS Order NO. 05-012001 May 31.  

Another DD 214 was issued which reflects that the Veteran's service from March 1989 to January 17, 2006 was dishonorable and he was discharged due to a court martial pursuant to MPM 5815-010/GCMS Order NO. 05-012001 May 31. 

The Veteran contends that the DD 214s which note a dishonorable discharge are fraudulent or unauthorized and that the DD 214 which he received in August 1995 is the proper discharge certificate.  He contends that his active service ended with an honorable discharge prior to his court-martial, and that he was not under military jurisdiction at the time of his conviction in 1996 because his August 1995 discharge certificate transferred him to the Fleet Reserve on November 1, 1995.  

The Board finds that the DD 214 which notes a dishonorable discharge by reason of a court-martial is a valid discharge certificate for the reasons noted herein.  

The Board acknowledges that the Veteran was initially given a DD 214 which listed his discharge characterization as honorable.  However, as discussed above, this is not the Veteran's correct final DD 214.  Possession of a discharge certificate alone is not sufficient to effectuate a lawful discharge.  United States v. King, 27 M.J. 327 (C.M.A. 1989).  The Veteran was provided with a copy of his original discharge certificate prior to the originally scheduled October 1995 separation date as a matter of administrative convenience only.  The separation date on that discharge certificate clearly shows that the commander did not intend the discharge to take effect until October 31, 1995.  Furthermore, as discussed above, the Veteran was not discharged on October 31, 1995 as originally intended due to lawful procedures to retain him on active duty. 

The Veteran asserts that the VA's findings with regard to his service and characterization of such, are arbitrary, capricious and in contradiction to the United States Constitution.  There is no competent credible evidence to support his allegations, and as discussed above, the VA findings are supported by the record.

The Veteran asserts that the General Court Martial Convening Authority (GCMCA) did not approve the execution of a punitive discharge.  The Board agrees that the dishonorable discharge ordered by the general court-martial as part of the Veteran's sentence was not initially executed in conjunction with the other aspects of his sentence; however, this is the normal process.  A dishonorable discharge imposed as part of a general court-martial sentence may not be executed until final judgment.  R.C.M. 1113(c).  The Veteran's judgment was not final while his appeal of his general court-martial conviction was still pending in the Navy-Marine Court of Criminal Appeals.  As a result, his dishonorable discharge was not executed and he remained on active duty until his appeal process was complete.  When his judgment became final, his dishonorable discharge was executed.

As noted above, pension, compensation, or dependency and indemnity compensation is not payable unless the term of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  Thus, because the Veteran' service was terminated by a dishonorable discharge, the appellant is not entitled to benefits. 38 C.F.R. § 3.12(a).  

In addition, as noted above, a discharge by reason of the sentence of a general court-martial is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).  The evidence of record does not support a finding that the appellant was insane at the time of committing an offense.  

In order for a person to be found to have been insane at the time of committing an in-service offense, the insanity must be such that it legally excuses the acts of misconduct. See Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (holding that the event precipitating an other than honorable discharge and the claimant's insanity "must occur simultaneously").  

The Veteran's enlisted performance evaluation report from October 1, 1989 to September 30, 1990 reflects that his advancement was recommended.  The report notes that the Veteran completed a Naval Admiralty Law correspondence course, was a hard worker, had technical expertise secondary to none, and was an effective instructor.  The report notes that the Veteran had some personal family problems in the past which were "well on their way to being resolved"; there is no evidence that these personal family problems caused him to be insane or were due to insanity in November 1989 when he committed murder.  The Board notes that this enlisted performance evaluation report covers the period beginning five weeks prior to the murder and ending 10 months after the murder and reflects a servicemember who was able to perform his job with no indication of a mental disability.  

The Board has also reviewed the Veteran's STRs.  The Veteran's August 1988 and February 1989 reports of medical history, prior to the murder and other offenses reflect that he denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  None of the Veteran's reports of medical examination reflects an abnormal psychiatric evaluation or claims of insanity by the Veteran. 

The evidence is against a finding that the Veteran was insane at the time of the murder or other offenses.  Not only was the Veteran's performance such that he was recommended for promotion, but he was responsible for the evaluation, assessment, and training of others, and stood duty as the Command Duty Officer.  It was noted that he was a strong leader and recommended for retention in the Navy.  The evidence does not support a finding that the Veteran exhibited, "due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  

Although the Veteran committed murder, it was premediated and not shown to be due to a disease.  In this regard, the Board notes that not only does the evidence not reflect that the Veteran was insane at the time of the offenses, but the court-martial records do not reflect that he alleged insanity as a defense to his offenses.  To the contrary, he pled guilty. 

Finally, the Board notes that the claims file includes a January 1996 Sanity Board evaluation memorandum which reflects that "at the time of the alleged criminal conduct, the accused did not suffer a severe mental disease or defect", "[t]he accused at the time of the alleged criminal conduct, did not lack substantial capacity to appreciate the nature and quality or wrongfulness of his conduct", and "[t]he accused did not lack substantial capacity to conform his conduct to the requirements of the law."  The report also reflects that the Veteran denied a past psychiatric history and denied a pattern of behavior problems.  

In sum, while on active duty, the Veteran, while sane, committed murder, pled guilty to murder, was convicted of murder, and was incarcerated for murder.  Following affirmance of his conviction, he was given a dishonorable discharge for the period of service from March 1989 to January 2006.  The Veteran's period of service from March 1989 to January 2006 is dishonorable and he is barred from receipt of VA benefits for that period of service.  His appeal is denied.










ORDER

The character of the appellant's discharge for the period from March 1989 to January 2006 is a bar to Department of Veterans Affairs (VA) benefits.  The appeal is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


